


110 HR 3560 IH: Southeast Alaska Native Land

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3560
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Young of Alaska
			 (for himself, Mr. Pallone,
			 Mr. Kennedy,
			 Mr. Abercrombie, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide for the completion of certain land selections
		  under the Alaska Native Claims Settlement Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southeast Alaska Native Land
			 Entitlement Finalization Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)In 1971, Congress
			 enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)
			 (referred to in this section as the Act or ANCSA)
			 to recognize and settle the aboriginal claims of Alaska Natives to the lands
			 that Alaska Natives had used since time immemorial for traditional, cultural,
			 and spiritual purposes, and the Act declared that the land settlement
			 should be accomplished rapidly, with certainty, in conformity with the
			 real economic and social needs of Natives . . ..
				(2)The Act awarded
			 approximately $1,000,000,000 and 44,000,000 acres of land to Alaska Natives and
			 provided for the establishment of Native Corporations to receive and manage
			 such funds and land to meet cultural, social, and economic needs of the Native
			 shareholders.
				(3)Under section 12
			 of ANCSA (43 U.S.C. 1611), each of the Regional Corporations, except Sealaska
			 Corporation (Sealaska), received a share of land proportionate
			 to the number of Native shareholders residing in its Region, in relation to the
			 total number of Native shareholders, or proportionate to the relative size of
			 the area to which it had an aboriginal land claim.
				(4)Sealaska, the
			 Regional Corporation for Southeast Alaska, one of the Regional Corporations
			 with the largest number of Native shareholders, with more than 21 percent of
			 all original Native shareholders, did not receive land under section 12 of
			 ANCSA. Sealaska did not receive land in proportion to its Native population
			 base or in proportion to the size of the area to which it had an aboriginal
			 land claim, in part because of a United States Court of Claims cash settlement
			 to the Tlingit and Haida Indian Tribes in 1968 for lands previously taken to
			 create the Tongass National Forest and Glacier Bay National Monument.
				(5)The Court of
			 Claims cash settlement of $7,500,000 did not adequately compensate the Native
			 people of Southeast Alaska for the significant amount of land and resources
			 lost as a result of the creation of the National Forest and the National
			 Monument or other losses of land and resources, and the small 1968 settlement
			 did not warrant the significant disparate treatment under ANCSA.
				(6)While each of the
			 other 11 Regional Corporations received significant amounts of land under
			 section 12 and section 14 of ANCSA, Sealaska only received land under section
			 14(h) of the Act, which provided a 2,000,000 acre pool from which Native
			 selections could be made for historic sites, cemetery sites, Urban Corporation
			 land, Native group land, and Native Allotments; section 14(h)(8) provides that
			 after selections are made under paragraphs 14(h)(1) through (7), whatever is
			 remaining from the 2,000,000 acre pool shall be allocated on the basis of
			 Native shareholder population to all of the Regional Corporations; in sum,
			 Sealaska’s sole land entitlement derives from a proportion of
			 leftover land remaining from the 2,000,000 acre pool, currently
			 estimated at 1,200,000 acres.
				(7)Despite the small land base in comparison
			 to all other Regional Corporations (less than 1 percent of the total of all
			 ANCSA lands), the Native Regional Corporation for Southeast Alaska—Sealaska—has
			 provided considerable benefits to its shareholders and has been a significant
			 economic force in Southeast Alaska.
				(8)Pursuant to the revenue-sharing provisions
			 contained in section 7(i) of ANCSA (43 U.S.C. 1606(i)), Sealaska has also
			 distributed to the other Native Corporations throughout Alaska considerable
			 revenues derived from its development of its natural resources—more than
			 $300,000,000 between 1971 and 2005, which is 42 percent of the total revenues
			 shared under section 7(i) during that time period, from less than 1 percent of
			 total ANCSA lands.
				(9)As a result of its
			 small land entitlement, it is critical that Sealaska complete its remaining
			 land entitlement conveyances under the Act, in order to continue to meet the
			 economic, social, and cultural needs of its Alaska Native shareholders of
			 Southeast Alaska, and of the Native community throughout Alaska.
				(10)ANCSA’s
			 conveyance requirements for Southeast Alaska limit the land eligible for
			 conveyance to Sealaska to the original withdrawal areas surrounding 10 Alaska
			 Native villages in Southeast Alaska, prohibiting Sealaska from selecting lands
			 from withdrawal areas established for the Urban Corporations for Sitka and
			 Juneau, Alaska, or from outside the 10 village withdrawal areas. Unlike other
			 Regional Corporations, Sealaska did not have the right to request lands outside
			 of the withdrawal areas if the withdrawal areas were insufficient to complete
			 its ANCSA land entitlement.
				(11)Within the 10
			 village withdrawals that were created in ANCSA, 44 percent of the area, or
			 820,000 acres, is salt water and is, therefore, not available for
			 selection.
				(12)Of Sealaska’s
			 selection rights, 110,000 acres are encumbered by Gubernatorial Consent
			 provisions added in subsequent amendments to the Act.
				(13)The United States
			 Forest Service and the Bureau of Land Management grossly underestimated
			 Sealaska’s land entitlement under ANCSA, resulting in an insufficient land pool
			 from which Sealaska could select lands suitable for its traditional, cultural,
			 or socioeconomic purposes, and to accomplish a settlement in conformity
			 with the real economic and social needs of Natives, . . .. (43 U.S.C.
			 1601(b)).
				(14)In each of the 10
			 village withdrawal areas, there are factors that limit Sealaska’s ability to
			 select sufficient land, and, in particular, economically viable land, to
			 complete its entitlement—
					(A)in the Yakutat
			 withdrawal, 46 percent of the area is salt water, 10 sections (6,400 acres)
			 around the Situk Lake were restricted from selection and no consideration was
			 given for this restriction, and 70,000 acres are subject to the Governor’s
			 consent prior to selection, and Sealaska received no consideration for this
			 consent restriction;
					(B)in the Hoonah
			 withdrawal, 51 percent of the area is salt water;
					(C)in the Angoon
			 withdrawal, 120,000 acres of the area is salt water and Sealaska received no
			 consideration for the 1977 amendment to the Act prohibiting selection of lands
			 from the 80,000 acres within the Angoon withdrawal included in the Admiralty
			 Island National Monument; moreover, the Village Corporation for Angoon was
			 allowed to select out-of-withdrawal lands on Prince of Wales Island in return
			 for not selecting on Admiralty Island, but no alternative lands were made
			 available for Sealaska to select next to the Village Corporation’s
			 out-of-withdrawal land;
					(D)in the Kake
			 withdrawal, 64 percent of the area is salt water and extensive United States
			 Forest Service timber harvest occurred in the area prior to 1971 that
			 significantly reduced the value of land available for selection by and
			 conveyance to Sealaska;
					(E)in the Kasaan
			 withdrawal, 54 percent of the area is salt water and the United States Forest
			 Service previously harvested in the area;
					(F)in the Klawock
			 withdrawal, the withdrawal area is only 5 townships, as compared to the usual 9
			 township withdrawal area, because of its proximity to the Village of Craig,
			 which reduces the selection area by 92,160 acres, and combined with the Craig
			 withdrawal, this area is 35 percent salt water;
					(G)in the Craig
			 withdrawal, the withdrawal area is only 6 townships, as compared to the usual 9
			 township withdrawal area, because of its proximity to the Village of Klawock,
			 which reduces the selection area by 69,120 acres, and combined with the Klawock
			 withdrawal area, this area is 35 percent salt water;
					(H)in the Hydaburg
			 withdrawal, 36 percent of the area is salt water and Sealaska received no
			 consideration in the Haida Land Exchange Act of 1986 (Public Law No. 99–664,
			 100 Stat. 4303) for relinquishing selection rights to land within the
			 withdrawal that Haida Corporation exchanged to the United States Forest
			 Service;
					(I)in the Klukwan
			 withdrawal, 27 percent of the area is salt water and the withdrawal area is
			 only 70,000 acres, as compared to the usual 207,360 acres in a 9 township
			 withdrawal area, which reduces the selection area by 137,360 acres; and
					(J)in the Saxman
			 withdrawal, 29 percent of the area is salt water, Sealaska received no
			 consideration for the 50,576 acres of land within this area that were excluded
			 from selection around the First-Class City of Ketchikan, and Sealaska received
			 no consideration for the 1977 amendment to the Act that required the Governor’s
			 consent for selection of 58,000 acres in this area; moreover, 23,888 acres are
			 within the Annette Island Indian Reservation for the Metlakatla Indian Tribe
			 and, therefore, are not available for selection.
					(15)With the passage
			 of time, it has become clear that the selection limitations and guidelines in
			 ANCSA, as they relate to Sealaska, are inequitable and inconsistent with the
			 intent of ANCSA because there is insufficient land remaining in the withdrawal
			 areas to meet the traditional, cultural, or socioeconomic needs of the
			 shareholders of the Regional Corporation for Southeast Alaska.
				(16)The selection
			 limitations also make it difficult for the Regional Corporation for Southeast
			 Alaska to use a portion of its remaining ANCSA land entitlement to select
			 places of sacred, cultural, traditional, and historic significance, and
			 enterprise sites located outside of the withdrawal areas.
				(17)While section
			 14(h)(1) of ANCSA allowed Sealaska to select cemetery sites and historic places
			 outside of the ANCSA withdrawals, the selection applications had to be
			 submitted by July 1, 1976. At that time, the Bureau of Land Management informed
			 Sealaska that its total entitlement would be around 200,000 acres, so Sealaska
			 made entitlement allocation decisions for cultural sites and economic
			 development sites based on those estimates. It is now clear that Sealaska will
			 receive pursuant to ANCSA significantly more than 200,000 acres; therefore,
			 Sealaska would like to allocate more of its entitlement to the acquisition of
			 places of sacred, cultural, traditional, and historic significance.
				(18)The cemetery
			 sites and historic places that have been conveyed to Sealaska through section
			 14(h)(1) are subject to a restrictive covenant—not required by law—that does
			 not allow any type of management or use if it would in any way alter the
			 historic nature of the site, even for cultural education or research purposes;
			 Forest Service-owned historic sites are not subject to the same limitations.
			 These restrictions hinder Sealaska’s ability to use these sites for cultural,
			 educational, or research purposes, for Natives and non-Natives alike.
				(19)Unless it is
			 allowed to select land outside of the designated withdrawal areas in Southeast
			 Alaska, Sealaska will not be able to complete its entitlement; secure ownership
			 of places of sacred, cultural, traditional, and historic importance; maintain
			 its existing resource development and management operations; or provide
			 continued economic opportunities for the Native people of Southeast
			 Alaska.
				(20)In order to
			 actualize its cultural preservation goals, while also diversifying its economic
			 opportunities, Sealaska should receive its sacred, cultural, traditional, and
			 historic sites, and other places of traditional cultural significance,
			 including traditional and customary trade and migration routes, that will
			 facilitate the perpetuation and preservation of Alaska Native culture and
			 history, as well as Native enterprise sites that will facilitate appropriate
			 tourism and outdoor recreation enterprises.
				(21)If Sealaska’s
			 resource development operations cease on those lands appropriate for such
			 development, there will be a significant negative impact on the Southeast
			 Alaska Native shareholders, the cultural preservation activities of Sealaska,
			 the economy of Southeast Alaska, and the broader Alaska Native community that
			 benefits from the revenue-sharing requirements under ANCSA.
				(22)Upon completion
			 of the conveyance of lands to Sealaska pursuant to ANCSA, as amended by this
			 Act, the following would occur:
					(A)The United States
			 Government would complete and finalize the ANCSA land entitlement owed to the
			 Regional Corporation for Southeast Alaska.
					(B)The encumbrances
			 on 327,000 acres of Federal lands, created by the withdrawal of lands for
			 selection by Native Corporations in Southeast Alaska, would be removed, thereby
			 facilitating thorough and complete planning and efficient management related to
			 national forest lands in Southeast Alaska by the United States Forest
			 Service.
					(b)PurposeThe
			 purpose of this Act is to redress the inequitable treatment of the Regional
			 Corporation for Southeast Alaska by allowing Sealaska to select its remaining
			 land entitlement under section 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1613) from designated Federal land in Southeast Alaska outside of
			 the 10 Southeast Alaska village withdrawal areas, and through additional
			 related provisions.
			3.Out-of-withdrawal
			 selections in southeast alaska
			(a)In
			 generalNotwithstanding the
			 limitations set forth in section 14(h)(8)(B) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(h)(8)(B)), Sealaska is authorized to select and
			 receive conveyance of its remaining Alaska Native Claims Settlement Act land
			 entitlement from Federal lands in Southeast Alaska from each of the categories
			 listed in subsection (b).
			(b)CategoriesThe
			 categories referred to in subsection (a) are as follows:
				(1)Economic
			 development land from within the pool of lands identified on the map entitled
			 Sealaska ANCSA Land Entitlement Rationalization Pool, dated May
			 17, 2007, and labeled Attachment A.
				(2)Sites with sacred,
			 cultural, traditional, or historic significance, including traditional and
			 customary trade and migration routes, archeological sites, cultural landscapes,
			 and natural features having cultural significance, provided that:
					(A)No more than 2,400
			 acres shall be selected for this purpose, from within the lands identified on
			 the maps titled as follows:
						(i)Places of
			 Sacred, Cultural, Traditional and Historic Significance, dated May 17,
			 2007, and labeled Attachment B.
						(ii)Traditional
			 and Customary Trade and Migration Routes, dated May 17, 2007, and
			 labeled Attachment C, which includes identification of the following:
							(I)Yakutat to dry
			 bay trade and migration routeA conveyance of land 25 feet in
			 width, together with 1-acre sites at each terminus and at 8 locations along the
			 route. The route, location, and boundaries of the conveyance are described on
			 the map entitled Yakutat to Dry Bay Trade and Migration Route,
			 dated May 17, 2007, and labeled Attachment C.
							(II)Bay of pillars
			 to port camden trade and migration routeA conveyance of land 25
			 feet in width, together with 1-acre sites at each terminus. The route,
			 location, and boundaries of the conveyance are described on the map entitled
			 Bay of Pillars to Port Camden Trade and Migration Route, dated
			 May 17, 2007, and labeled Attachment C.
							(III)Portage bay to
			 duncan canal trade and migration routeA conveyance of land 25
			 feet in width, together with 1-acre sites at each terminus. The route,
			 location, and boundaries of the conveyance are described on the map entitled
			 Portage Bay to Duncan Canal Trade and Migration Route, dated May
			 17, 2007, and labeled Attachment C.
							(B)An additional 1,200
			 acres may be used by Sealaska to acquire places of sacred, cultural,
			 traditional and historic significance, archeological sites, traditional, and
			 customary trade and migration routes, and other sites with scientific value
			 that further the understanding of Native culture and heritage, that have not
			 yet been discovered, identified, or adequately documented for their cultural
			 significance.
					(3)Native enterprise
			 sites with traditional and recreational use value, as identified on the map
			 titled Native Enterprise Sites, dated May 17, 2007, and labeled
			 Attachment D, provided that no more than 5,000 acres shall be selected for this
			 purpose.
				4.Conveyances to
			 sealaska
			(a)Timeline for
			 conveyanceThe Secretary of the Interior shall, within 180 days
			 of selection by Sealaska of any land described in section 3, complete the
			 conveyance of such land to Sealaska.
			(b)Expiration of
			 withdrawalsUpon the exhaustion of Sealaska’s remaining land
			 entitlement under ANCSA and the completion of the conveyances of land selected
			 by Sealaska pursuant to this Act, the original Southeast Alaska withdrawals
			 shall expire and the lands within the withdrawals that are not conveyed to a
			 Southeast Alaska Regional or Village Corporation shall be returned to the
			 unencumbered management of the United States Forest Service as a part of the
			 Tongass National Forest.
			(c)LimitationSealaska
			 shall not select or receive conveyance of lands pursuant to sections 3(b)(1)
			 and (3) from within any Conservation System Unit, federally designated
			 Wilderness areas, or Land Use Designation I or II Areas.
			(d)Certain
			 restrictions not applicableConveyance to Sealaska of lands
			 pursuant to section 3(b)(1) of this Act shall not be subject to any additional
			 restrictive covenant, encumbrance, or easement except those authorized by
			 sections 14(g) and 17(b) of ANCSA.
			(e)Conditions on
			 sacred, cultural, or historic site landConveyance to Sealaska of
			 lands pursuant to section 3(b)(2)—
				(1)shall be subject
			 to a covenant prohibiting any commercial timber harvest;
				(2)shall not be
			 subject to any additional restrictive covenant based on cultural or historic
			 values, or any other restriction, encumbrance, or easement except those
			 authorized by sections 14(g) and 17(b) of ANCSA; and
				(3)shall allow the
			 use of the property as described in subsection (f) of this section.
				(f)Uses of sacred,
			 cultural, or historic landThe uses authorized for the sacred,
			 cultural, traditional, and historic sites and trade and migration routes
			 conveyed pursuant to subsection 3(b)(2) shall include—
				(1)historic,
			 cultural, and anthropologic research and education;
				(2)historic and
			 cultural recreational tourism, including hiking and nonmotorized travel along
			 traditional trade and migration routes;
				(3)camping, hiking,
			 and other trail and waterway access uses;
				(4)unless expressly
			 prohibited by the Tongass National Forest Land and Resources Management Plan
			 (Tongass Plan), provisions applicable to the management area
			 occupied by the section 3(b)(2) parcels upon the date of enactment of this Act,
			 guiding and other commercial visitor services (with the exception of guiding
			 for sport hunting), and trail improvements for nonmotorized use; and
				(5)site improvement
			 for such purposes.
				(g)Restrictive
			 covenantsAny restrictive covenants regarding cultural or
			 historic values that are contained in existing historic and cemetery site
			 interim conveyances and patents issued to Sealaska pursuant to existing
			 regulations, found at sections 2653.3 and 2653.11 of title 43, Code of Federal
			 Regulations, related to ANCSA section 14(h)(1) conveyances shall terminate upon
			 enactment of this Act. Sealaska shall be responsible for recording with the
			 State land title recorders office the changes to its 14(h)(1) conveyances as a
			 result of this Act.
			(h)Conditions on
			 native enterprise landConveyance to Sealaska of lands pursuant
			 to section 3(b)(3)—
				(1)shall be subject
			 to a covenant prohibiting any commercial timber harvest; and
				(2)shall not be
			 subject to any additional restrictive covenant, encumbrance, or easement except
			 those authorized by sections 14(g) and 17(b) of ANCSA.
				(i)Access and use
			 rightThe conveyance to Sealaska for each site selected pursuant
			 to section 3(b)(3) shall include a nonexclusive access and use right, described
			 as follows:
				(1)Sealaska shall
			 have a right of access from the site to all national forest lands within 15
			 miles perpendicular linear distance from the site exterior boundary, and a
			 right of use on all such lands, for educational and outdoor recreational
			 activities that are consistent with the Tongass Plan provisions applicable to
			 such lands upon the date of enactment of this Act.
				(2)Unless expressly
			 prohibited by the Tongass Plan provisions applicable to such lands upon the
			 date of enactment of this Act, the authorized access and use rights shall
			 include guiding and other commercial visitor services (with the exception of
			 guiding for sport hunting), and trail improvements for nonmotorized use.
				(3)Sealaska shall
			 exercise its access and use rights in consultation with the Forest
			 Service.
				(4)The Forest Service
			 shall consult with Sealaska regarding any actions that it will take on those
			 national forest lands subject to the access and use rights of Sealaska.
				5.Miscellaneous
			 provisions
			(a)Status of
			 conveyed landsConveyance of Federal lands to Sealaska under this
			 Act shall be considered, for all purposes, land conveyed pursuant to ANCSA. The
			 actions described in this Act shall be considered, for all purposes, actions
			 which lead to the issuance of conveyances to a Native Corporation pursuant to
			 ANCSA.
			(b)No material
			 effect on forest planImplementation of this Act, including
			 conveyance of lands to Sealaska, shall not require an amendment or revision of
			 the Tongass Plan.
			(c)Technical
			 amendment to the national historic preservation actThe
			 definition of Tribal Lands in section 301(14) of Public Law
			 89–665, (80 Stat. 915) is amended—
				(1)in subparagraph
			 (A), by striking and, at the end;
				(2)subparagraph (B),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)(i)land held by
				incorporated Native groups, regional corporations, and village corporations
				under the provisions of the Alaska Native Claims Settlement Act (43 U.S.C. 1601
				et seq.).
							(ii)Nothing in this section shall be
				construed to validate or invalidate or in any way affect any assertion that
				Indian country (as defined by 18 U.S.C. 1151 or any other
				authority) exists or does not exist within the boundaries of the State of
				Alaska.
							.
				(d)Technical
			 amendment to the tribal forest protection actSection 2(a)(2) of
			 Public Law 108–278 (118 Stat. 868), is amended—
				(1)in subparagraph
			 (A), by inserting , or land conveyed to an Alaska Native Corporation
			 pursuant to the Alaska Native Claims Settlement Act of 1971 (43 U.S.C. 1601 et
			 seq.) before the semicolon;
				(2)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; or;
			 and
				(3)subparagraph (B),
			 by adding at the end the following new subclause:
					
						(III)is land owned by
				an Alaska Native Corporation established pursuant to the Alaska Native Claims
				Settlement Act (43 U.S.C. 1601 et seq.) that is forest land or formerly had a
				forest cover or vegetative cover that is capable of
				restoration.
						.
				6.MapsThe maps referred to in this Act shall be
			 maintained on file in the Office of the Chief, United States Forest Service,
			 within the United States Department of Agriculture, and in the Office of the
			 Secretary of the Interior, Washington, DC. Correction of clerical and
			 typographical errors in such maps may be made. The maps do not constitute an
			 attempt by the United States to convey State or private land.
		7.Authorizations of
			 appropriationsThere is
			 authorized to be appropriated such sums as shall be necessary to carry out this
			 Act and the amendments made by this Act.
		
